MEMORANDUM **
Jose Leonel Magana appeals from the 27-month sentence imposed following his guilty-plea conviction for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Magana contends that the district court failed to consider certain evidence of his drug abuse problems in its analysis under 18 U.S.C. § 3553(a). Reviewing for plain error, see United States v. Dallman, 533 F.3d 755, 761 (9th Cir.2008), we conclude that the district court did not procedurally err, see United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.